Citation Nr: 0205356	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  02-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for skin disability, to 
include porphyria cutanea tarda.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1987 to August 
1992 and he served in Southwest Asia from December 1990 to 
May 1991. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In August 2001 the veteran claimed service connection for 
residuals of a back injury.  This matter has not been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.  


REMAND

In VA Form 9 of March 2002 the veteran requested a Travel 
Board hearing.  The requested hearing has been scheduled for 
Thursday, June 6, 2002.

Therefore, the case is REMANDED to the RO for the following: 

The veteran's claim file should be made 
available for the Travel Board hearing 
scheduled for June 6, 2002.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


